                  Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 1 of 17


 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     ROSE DAVIS as Personal Representative of the      NO. _______________________
 9   Estate of RENEE L. DAVIS, deceased; B.M.,
     by and through her guardian ad litem Michael      COMPLAINT
10   B. Smith; R.M., by and through her guardian ad
     litem Michael B. Smith; T.B., by and through      JURY DEMANDED
11   her guardian ad litem Michael B. Smith;

12   Plaintiff,

13   v.

14   KING COUNTY, a political subdivision of the
     State of Washington; JOHN URQUHART, in
15   his personal capacity; JASON STANLEY, in
     his personal capacity; KEVIN COMPTON, in
16   his personal capacity; STEVE KEENEY, in his
     personal capacity; SCOTT SOMERS, in his
17   personal capacity; TIMOTHY LEWIS, in his
     personal capacity; NICHOLAS PRITCHETT, in
18   his personal capacity; King County Sheriff’s
     Office; and JOHN DOES 1-10, in their personal
19   capacities,

20   Defendants.

21           COMES NOW the above-named Plaintiff Rose Davis, as personal representative of the

22   Estate of Renee Davis, and B.M., R.M,. and T.B., by and through their attorneys of record, and

23   by way of claim allege upon personal knowledge and upon information and belief, as follows:

24

25   COMPLAINT - 1                                                        Galanda Broadman PLLC
                                                                          8606 35th Avenue NE, Ste. L1
                                                                          Mailing: P.O. Box 15146
                                                                          Seattle, WA 98115
                                                                          (206) 557-7509
                   Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 2 of 17


 1                                               I.      PARTIES

 2            1.       Plaintiff ROSE DAVIS is the Personal Representative of the Estate of her sister,

 3   RENEE DAVIS. Plaintiff brings all claims available to the Estate of Renee Davis, and all

 4   beneficiaries under federal law, including her surviving minor children, B.M., T.B., and R.M.

 5            2.       Plaintiff T.B. is a surviving minor child of Renee Davis. Plaintiff brings claims in

 6   her personal capacity under federal law by and through her guardian ad litem Michael B. Smith.

 7            3.       Plaintiff R.M. is a surviving minor child of Renee Davis. Plaintiff brings claims

 8   in her personal capacity under federal law by and through her guardian ad litem Michael B.

 9   Smith.

10            4.       Plaintiff R.M. is a surviving minor child of Renee Davis. Plaintiff brings claims

11   in her personal capacity under federal law by and through her guardian ad litem Michael B.

12   Smith.

13            5.       Defendant KING COUNTY is a political subdivision of the State of Washington.

14   King County has various departments, including but not limited to the King County Sheriff's

15   Office (“KCSO”). The KCSO is responsible for providing law enforcement services within King

16   County and on the Muckleshoot Indian Reservation. King County is, and was at all times

17   mentioned herein, responsible for the actions or inactions, and the policies, procedures, and

18   practices/customs of KCSO and its employees, including, but not limited to, Defendants John

19   Urquhart,       Jason   Stanley,    Kevin        Compton,   Steve   Keeny,    and      Scott     Somers

20   (“Supervising/Policymaking Defendants”), as well as Deputy Nicholas Pritchett and Deputy

21   Timothy Lewis (“Defendant Deputies”).                  At all times material to this lawsuit,

22   Supervising/Policymaking Defendants and Defendant Deputies were acting within the course

23   and scope of their employment.

24

25   COMPLAINT - 2                                                              Galanda Broadman PLLC
                                                                                8606 35th Avenue NE, Ste. L1
                                                                                Mailing: P.O. Box 15146
                                                                                Seattle, WA 98115
                                                                                (206) 557-7509
                 Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 3 of 17


 1          6.       Defendant   JOHN     URQUHART         was   responsible     for    formulating       and

 2   implementing KCSO’s policies, procedures, and/or established practices and/or ensuring that its

 3   officers are properly and adequately trained.     Defendant Urquhart was responsible for the

 4   managerial decisions as they relate to KCSO’s employees and/or agents, including subordinate

 5   Supervising/Policymaking Defendants and Defendant Deputies. Defendant Urquhart’s acts and

 6   omissions were, at all times alleged, affirmatively linked to the behavior of subordinate

 7   Supervising/Policymaking Defendants and Defendant Deputies, in the sense that he encouraged,

 8   condoned, and/or acquiesced in their acts, omissions, and established practices.

 9          7.       Defendant JASON STANLEY was responsible for formulating and implementing

10   KCSO’s policies, procedures, and/or established practices and/or ensuring that its officers are

11   properly and adequately trained.      Defendant Stanley was responsible for the managerial

12   decisions as they relate to KCSO’s employees and/or agents, including subordinate

13   Supervising/Policymaking Defendants and Defendant Deputies. Defendant Stanley’s acts and

14   omissions were, at all times alleged, affirmatively linked to the behavior of subordinate

15   Supervising/Policymaking Defendants and Defendant Deputies, in the sense that he encouraged,

16   condoned, and/or acquiesced in their acts, omissions, and established practices.

17          8.       Defendant   KEVIN     COMPTON        was    responsible     for    formulating       and

18   implementing KCSO’s policies, procedures, and/or established practices and/or ensuring that its

19   officers are properly and adequately trained.     Defendant Compton was responsible for the

20   managerial decisions as they relate to KCSO’s employees and/or agents, including subordinate

21   Supervising/Policymaking Defendants and Defendant Deputies. Defendant Compton’s acts and

22   omissions were, at all times alleged, affirmatively linked to the behavior of subordinate

23   Supervising/Policymaking Defendants and Defendant Deputies, in the sense that he encouraged,

24   condoned, and/or acquiesced in their acts, omissions, and established practices.

25   COMPLAINT - 3                                                             Galanda Broadman PLLC
                                                                               8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
                 Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 4 of 17


 1          9.       Defendant STEVE KEENY was responsible for formulating and implementing

 2   KCSO’s policies, procedures, and/or established practices and/or ensuring that its officers are

 3   properly and adequately trained. Defendant Keeny was responsible for the managerial decisions

 4   as   they     relate   to   KCSO’s       employees   and/or    agents,    including       subordinate

 5   Supervising/Policymaking Defendants and Defendant Deputies. Defendant Keeny’s acts and

 6   omissions were, at all times alleged, affirmatively linked to the behavior of subordinate

 7   Supervising/Policymaking Defendants and Defendant Deputies, in the sense that he encouraged,

 8   condoned, and/or acquiesced in their acts, omissions, and established practices.

 9          10.      Defendant SCOTT SOMERS was responsible for formulating and implementing

10   KCSO’s policies, procedures, and/or established practices and/or ensuring that its officers are

11   properly and adequately trained.         Defendant Somers was responsible for the managerial

12   decisions as they relate to KCSO’s employees and/or agents, including subordinate

13   Supervising/Policymaking Defendants and Defendant Deputies. Defendant Somers acts and

14   omissions were, at all times alleged, affirmatively linked to the behavior of subordinate

15   Supervising/Policymaking Defendants and Defendant Deputies, in the sense that he encouraged,

16   condoned, and/or acquiesced in their acts, omissions, and established practices.

17          11.      Defendant NICHOLAS PRITCHETT is a KCSO Deputy who, at all times

18   relevant hereto, was acting under color of law.

19          12.      Defendant TIMOTHY LEWIS is a KCSO Deputy who, at all times relevant

20   hereto, was acting under color of law.

21          13.      Defendants JOHN DOES 1 - 10 (hereinafter “Defendants Doe”) are

22   subcontractors, employees, and/or agents of Mason County. Each Defendant Doe was within the

23   scope of his/her employment at all times relevant hereto. It is believed most, if not all, of the

24   Defendants Doe are residents of King County.           These Defendants Doe knew and were

25   COMPLAINT - 4                                                            Galanda Broadman PLLC
                                                                              8606 35th Avenue NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, WA 98115
                                                                              (206) 557-7509
               Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 5 of 17


 1   deliberately indifferent and were negligent; acted in furtherance of an official and/or de facto

 2   policy or procedure of deliberate indifference and negligence; and/or were responsible for the

 3   promulgation of the policies and procedures and permitted the customs/practices pursuant to

 4   which the acts alleged herein were committed. Their identities are unknown at this time and will

 5   be named as discovery progresses.

 6          14.      Each and every Defendant was personally involved in Plaintiffs’ constitutional

 7   deprivations in that they: (1) participated directly in the alleged constitutional violation; (2) after

 8   being informed of the violation through a report or appeal, failed to remedy the wrong; (3)

 9   created a policy or custom under which unconstitutional practices occurred, allowed the

10   continuance of such a policy or custom, or ratified the acts of subordinates thereby establishing a

11   policy or custom; (4) was grossly negligent in supervising subordinates who committed the

12   wrongful acts; and/or (5) exhibited deliberate indifference to Plaintiffs’ rights by failing to act on

13   information indicating that unconstitutional acts were occurring.

14                                II.       JURISDICTION AND VENUE

15          15.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

16          16.      Venue is proper in the Western District of Washington pursuant to 28 U.S.C. §

17   1391 because Defendants are situated in this judicial district and because a substantial portion of

18   the events and omissions giving rise to this claim occurred in King County, Washington, within

19   the Western District of Washington.

20                                   III.    STATEMENT OF FACTS

21   A.     T.J. MOLINA RECEIVES TEXT MESSAGES FROM RENEE AND MAKES CONTACT WITH
            DEPUTY PRITCHETT.
22
            17.      Around 6:30 p.m. on October 21, 2016, Defendant Pritchett was parked at the
23
     powwow grounds on the Muckleshoot Indian Reservation (“Reservation”) during his patrol shift,
24

25   COMPLAINT - 5                                                              Galanda Broadman PLLC
                                                                                8606 35th Avenue NE, Ste. L1
                                                                                Mailing: P.O. Box 15146
                                                                                Seattle, WA 98115
                                                                                (206) 557-7509
               Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 6 of 17


 1   when Renee’s boyfriend, T.J. Molina, approached him. After receiving several text messages

 2   from Renee, T.J. sought out Defendant Pritchett to talk about his concerns and ask for help.

 3          18.      Minutes earlier, at 6:21 p.m., Renee sent T.J. a text message: “[w]ell come and get

 4   the girls or call 911 I’m about to shoot myself.”

 5          19.      Renee sent him another text message at 6:28 p.m. that said “[t]his is to show you

 6   I’m not lying,” with a fuzzy photo of a superficial injury of unknown origin.

 7          20.      Worried about Renee, her children, and their unborn son—Renee was four-

 8   months pregnant at the time—T.J. sought KCSO’s help.

 9          21.      Defendant Pritchett was familiar with both Renee and T.J. Defendant Pritchett

10   had responded to incidents at Renee’s home in which she was a victim of domestic violence,

11   including when Renee’s ex-boyfriend and the father of two of her children strangled her, as well

12   as other “DV assaults where he was pretty brutal to her.”

13          22.      A few months prior to her death, Renee learned that this ex-boyfriend would soon

14   be released from prison, so she obtained a Washington State issued concealed carry license and

15   legally purchased a handgun from Sportsman’s Warehouse in Federal Way, Washington.

16          23.      Law enforcement records indicate that since 2005, Renee had twice been the

17   victim of child abuse, a juvenile runaway four times, the victim of domestic violence nine times,

18   and had restraining orders meant to protect her violated at least three times. Records also show

19   Renee was involuntarily committed for a mental evaluation after making suicidal comments a

20   few years prior.

21          24.      T.J. showed Defendant Pritchett the text messages from Renee.             Defendant

22   Pritchett thought the picture T.J. showed Pritchett on his phone could be some kind of injury or

23   “a photo off the internet,” but was not sure.

24

25   COMPLAINT - 6                                                           Galanda Broadman PLLC
                                                                             8606 35th Avenue NE, Ste. L1
                                                                             Mailing: P.O. Box 15146
                                                                             Seattle, WA 98115
                                                                             (206) 557-7509
                 Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 7 of 17


 1          25.      T.J. also told Defendant Pritchett at this time that Renee had access to a rifle and a

 2   handgun, which she had obtained the concealed carry permit for; had her two children with her;

 3   and that she was pregnant.

 4          26.      Although Renee was actively communicating from her cell phone, Defendant

 5   Pritchett chose not to obtain Renee or T.J.’s phone number before speeding off to Renee’s house.

 6   B.     DEFENDANT PRITCHETT CONTACTS DISPATCH AND ARRIVES AT RENEE’S HOME.

 7          27.      Defendant Pritchett advised dispatch of a suicidal female possibly armed with a

 8   rifle, who had two children with her, at 6:37 p.m. Although T.J. had only shown him a single

 9   picture, Defendant Pritchett also advised “[s]he’s texting pictures of fresh injuries, unsure who is

10   injured.”

11          28.      Defendant Pritchett said nothing about the handgun.

12          29.      Defendant Pritchett informed dispatch that he would be conducting a welfare

13   check and provided Renee’s full name and birthdate—information he could recall from memory

14   based on prior contacts.

15          30.      Defendant Pritchett arrived in Renee’s neighborhood at 6:44 p.m. He approached

16   Renee’s home on foot to survey the area and search for any signs of distress coming from the

17   home. He observed none.

18          31.      Defendant Pritchett then returned to his vehicle to await backup, yet did nothing

19   to prepare for engaging Renee: he did not reach out to T.J. or to Renee by phone, or otherwise

20   attempt to gather more intelligence or formulate a plan. While waiting he also observed no signs

21   of distress coming from the home.

22   C.     DEFENDANT LEWIS RESPONDS AND ARRIVES AT RENEE’S HOME.

23          32.      Defendant Lewis arrived on scene at approximately 6:45 p.m.                 Defendant

24   Pritchett hastily told Defendant Lewis select information he had learned from T.J., the route they

25   COMPLAINT - 7                                                             Galanda Broadman PLLC
                                                                               8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
                 Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 8 of 17


 1   would take to approach Renee’s house on foot, as well as the location of a large oak tree in

 2   Renee’s front yard that Defendant Pritchett suggested could be a shelter from gunfire.

 3             33.   Critically, according to Ms. Davis’ experts, Defendant Pritchett acted

 4   unreasonably by failing to:

 5                   •   Tell Lewis that he had prior contacts with Renee and the nature of those
                         contacts; that he had been inside Renee’s home before and the layout of the
 6                       house; that Renee was pregnant; and that Renee had a handgun as well as a
                         concealed carry permit.
 7
                     •   Show Lewis the text message correspondence between T.J. and Renee or the
 8                       photo of the superficial cut that T.J. showed Pritchett less than ten minutes
                         earlier—in fact, Pritchett did not even tell Lewis about T.J.
 9
               34.   Lewis failed to ask Pritchett for more intelligence about the situation. In turn,
10
     both Defendant Deputies failed to:
11
                     •   Develop a plan for what to do with Renee’s children if they entered the home,
12                       or what to do if they encountered Renee armed inside the home; the only plan
                         the Deputies had developed prior to approaching Renee’s home was to go in.
13
                     •   Develop a plan on how to encounter an individual experiencing a behavioral
14                       crisis consistent with the little training they did have.

15                   •   Wait for the other four responding officers to arrive on scene or even check on
                         their status prior to responding to the house, including their supervisor.
16
                     •   Attempt to contact Renee or T.J. by phone prior to approaching the house.
17
               35.   Defendant Deputies evaluated this situation involving an armed suicidal female
18
     with two small children in the home for less than a minute before rushing to approach Renee’s
19
     front door.
20
     D.        DEFENDANT DEPUTIES RUSH TO RENEE’S DOOR, SCREAMING AND YELLING.
21
               36.   Defendant Deputies approached Renee’s home on foot at 6:52 p.m. They could
22
     not see into or hear any noise from the house, or anything that indicated anyone was in distress
23
     inside.
24

25   COMPLAINT - 8                                                           Galanda Broadman PLLC
                                                                             8606 35th Avenue NE, Ste. L1
                                                                             Mailing: P.O. Box 15146
                                                                             Seattle, WA 98115
                                                                             (206) 557-7509
                 Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 9 of 17


 1          37.      Defendant Deputies began to pound loudly on the front door, siding, and windows

 2   of the home. They repeatedly and forcefully yelled “Sheriff’s Office!,” “It’s the police!” and

 3   “Come to the door!”

 4          38.      At no point did Defendant Deputies announce words to the effect of: “Renee, this

 5   is a welfare check,” “Renee, we’re here to help you,” or “Renee, we are here to check on you and

 6   your children.”

 7          39.      Defendant Deputies also did not take into account the effect loud banging and

 8   knocking by two male police figures would have on a young pregnant woman in a suicidal state.

 9   They knocked, banged, and yelled for approximately four minutes. They did not attempt any

10   other means of communication.

11          40.      At 6:54 p.m., Defendant Lewis attempted to break into Renee’s home by

12   removing a screen on the living room window. As Defendant Lewis pried the screen off the

13   window, he saw Renee’s two children in the living room—uninjured—and asked them to open

14   the door.

15          41.      After Renee’s three year-old opened the door, Defendant Deputies rushed into the

16   home with firearms drawn and without a warrant.

17          42.      Defendant Deputies did not wait for the other responding officers to arrive on

18   scene, contact their supervisor, or gather any intelligence prior to entry.

19   E.     DEFENDANT DEPUTIES ENTER RENEE’S HOME.

20          43.      Defendant Deputies entered Renee’s home at 6:56 p.m., immediately

21   encountering her children.

22          44.      Defendant Lewis placed the children behind him in the front door area of the

23   house then turned his back to the children and walked back inside the house, leaving them

24   unattended.

25   COMPLAINT - 9                                                                 Galanda Broadman PLLC
                                                                                   8606 35th Avenue NE, Ste. L1
                                                                                   Mailing: P.O. Box 15146
                                                                                   Seattle, WA 98115
                                                                                   (206) 557-7509
              Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 10 of 17


 1           45.     Defendant Deputies continued to scream and yell—guns drawn—but they heard

 2   no response.

 3           46.     Now feeling insecure about the inadequate staffing they had in the home—having

 4   decided earlier not to wait for backup when they knew backup was en-route and just minutes

 5   away—Defendant Deputies rushed to “clear” the house.

 6           47.     Defendant Pritchett reached the door to Renee’s bedroom—where he knew she

 7   was, because one of her children had told him—kicked off a child safety device from the knob

 8   on the door, and called to Defendant Lewis.

 9           48.     Defendant Lewis left the children in the front door area to join Defendant

10   Pritchett in Renee’s bedroom.

11   F.      DEFENDANT DEPUTIES FATALLY SHOOT RENEE.

12           49.     Defendant Deputies entered the bedroom and observed Renee lying in her bed

13   covered in a blanket up to her neck staring blankly at the door.

14           50.     Defendant Deputies saw no evidence that she was injured or in distress.

15           51.     Instead of treating Renee like a barricaded subject, retreating to the safety of the

16   hallway or considering a limited walk-way containment, Defendant Deputies aggressively

17   shouted at Renee to show her hands; according to Defendant Lewis, Renee did not respond,

18   while Defendant Pritchett recalls she said “no.”

19           52.     Defendant Lewis pointed his firearm at Renee and Defendant Pritchett ripped the

20   blanket off of her.

21           53.     Although Defendant Deputies each claim to have seen Renee with a gun, they

22   recall things differently:

23                   •     According to Defendant Lewis: Renee had a gun near her right hand, “either
                           laying on her bed or against her leg or somewhere down,” with the muzzle
24                         facing the foot of the bed (which Defendant Lewis thought may have been
                           unintentional).
25   COMPLAINT - 10                                                           Galanda Broadman PLLC
                                                                              8606 35th Avenue NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, WA 98115
                                                                              (206) 557-7509
              Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 11 of 17


 1
                    •   According to Defendant Pritchett: Renee had a gun resting between her legs in
 2                      her right hand.

 3
            54.     Defendant Deputies reported that Renee had a magazine in her left hand, and
 4
     claimed that Renee then raised the gun and somehow pointed it at both of them at the same time.
 5
            55.     At that point:
 6
                    •   According to Defendant Lewis: Defendant Deputies each yelled at Renee to
 7                      “drop the gun,” then simultaneously fired; or

 8                  •   According to Defendant Pritchett: Only Defendant Pritchett yelled “gun,” he
                        then moved and fired along with Defendant Lewis.
 9
            56.     Less than one minute transpired between when the Defendant Deputies entered
10
     Renee’s home to when they fatally shot her.
11
     G.     RENEE DIES.
12
            57.     After Defendant Deputies shot Renee, they heard her two children screaming
13
     while running out of the house, at which point Defendant Lewis left Defendant Pritchett alone in
14
     the bedroom with Renee.
15
            58.     While outside the home, Defendant Lewis encountered Auburn Police Officer
16
     Derek Pedersen, who took the hysterical children to his vehicle.
17
            59.     There also are two stories about what happened to Renee’s gun—the Deputies’
18
     version and Officer Pedersen’s account:
19
                    •   According to Defendant Deputies: Defendant Pritchett put Renee’s gun in his
20                      utility belt as Defendant Lewis reentered the bedroom—although Defendant
                        Lewis did not see Defendant Pritchett pick the gun up off the bed and does not
21                      remember a conversation about the gun that Defendant Pritchett claims they
                        had; or
22
                    •   According to Officer Pedersen: Renee’s gun was still in her hand while she
23                      was on the floor by the time he entered to the bedroom along with Defendant
                        Lewis.
24

25   COMPLAINT - 11                                                         Galanda Broadman PLLC
                                                                            8606 35th Avenue NE, Ste. L1
                                                                            Mailing: P.O. Box 15146
                                                                            Seattle, WA 98115
                                                                            (206) 557-7509
               Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 12 of 17


 1            60.    Either way, Officer Pedersen moved the bed away from Renee so that she could

 2   receive medical attention. Renee was still breathing.

 3            61.    Before that point, neither of the Defendant Deputies rendered medical aid to

 4   Renee.

 5            62.    At 6:59 p.m., Defendant Pritchett finally called for medical aid to enter, at which

 6   point Defendant Deputies went outside and talked to each other about the shooting.

 7            63.    Less than twenty minutes elapsed between when T.J. relayed his concerns to

 8   Defendant Pritchett and when Renee was shot.

 9            64.    Less than a minute elapsed between when Defendant Deputies arrived at the home

10   and approached the front door.

11            65.    About one minute elapsed between when Defendant Deputies entered the home

12   and opened fire on Renee.

13            66.    Renee had no alcohol or drugs in her system.

14            67.    As noted by the King County Superior Court:

15            [T]hese two deputies went to Ms. Davis’s home knowing she had a firearm -- was
              lawfully in possession of a firearm, knowing she was -- at least one of them knew
16            she was a domestic violence victim, and knowing that she was suicidal and
              threatening to kill herself. It -- and taking the facts as presented by the plaintiffs,
17            which I don’t think are hugely in dispute, it seems like they did everything
              possible to escalate the situation as opposed to taking reasonable steps to de-
18            escalate the situation and to prevent the need to shoot Ms. Davis. . . . [T]hey
              break down the door to her bedroom. They see her there and they tell her to take
19            the covers off. And when she says no, they yank them off -- and these are not the
              actions of people who are there for her welfare. . . . What if they were to bring in
20            someone who is good at talking to despondent people? Whether it’s an officer
              with the appropriate training or a mental health professional or something like
21            that. I mean, they’ve seen her. She’s obviously alive. The children are obviously
              safe. They can remove the children from the home for their safety if need be.
22            Why do they have to provoke a confrontation? . . . [A]t the very least it’s an
              issue of fact whether the deputies acted reasonably up to the point that they
23            used deadly force.

24

25   COMPLAINT - 12                                                              Galanda Broadman PLLC
                                                                                 8606 35th Avenue NE, Ste. L1
                                                                                 Mailing: P.O. Box 15146
                                                                                 Seattle, WA 98115
                                                                                 (206) 557-7509
              Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 13 of 17


 1                                          IV. CAUSES OF ACTION

 2   A.     FIRST CAUSE OF ACTION – DEFENDANT DEPUTIES – UNREASONABLE USE OF FORCE IN
            VIOLATION OF THE FOURTH AMENDMENT.
 3
            68.     The acts and failure to act described above were done under color of law and are
 4
     in violation of 42 U.S.C. § 1983, depriving Renee of her civil rights.
 5
            69.     The Fourth Amendment to the United States Constitution prohibits unreasonable
 6
     searches and seizures of the person. This protects citizens and members of the community and
 7
     prohibits the government from using excessive force against those citizens.
 8
            70.     In addition, children have a constitutionally protected interest under the
 9
     Fourteenth Amendment to the companionship and society of their parents.
10
            71.     These constitutional rights are long-standing and were clearly established at all
11
     times relevant hereto.
12
            72.     Indeed, it has been well established, for decades, that the reasonableness of an
13
     officer’s use of force depends not only on whether the officers were in danger at the precise
14
     moment that they used force, but also on whether the officers’ own reckless or deliberate conduct
15
     during the seizure unreasonably created a percieved need to use such force.
16
            73.     Defendants violated Renee’s and her children’s constitutional rights by using
17
     excessive, deadly force against Renee—as set forth herein, and in other respects as well.
18
            74.     As a result of these violations, Renee experienced increased terror and anxiety
19
     before she was shot and killed.
20
            75.     As a result of these violations by Defendants, Renee’s children lost their mother
21
     and were deprived of the familial relationship.
22
            76.     Defendants’ acts and omissions were unreasonable under the circumstances, and
23
     created their alleged need to use force.
24

25   COMPLAINT - 13                                                           Galanda Broadman PLLC
                                                                              8606 35th Avenue NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, WA 98115
                                                                              (206) 557-7509
                Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 14 of 17


 1             77.   Defendants’ decision to shoot and kill Renee was particularly unreasonable under

 2   the circumstances. Renee was experiencing a mental health crisis and did not pose any threat to

 3   the officers before or after they entered her home. Without obtaining any information from

 4   anyone, Defendants charged into the bedroom screaming, endangering themselves and Renee.

 5   B.        SECOND CAUSE OF ACTION – KING COUNTY AND SUPERVISING/POLICYMAKING
               DEFENDANTS – UNCONSTITUTIONAL POLICIES, ESTABLISHED PRACTICES, TRAINING,
 6             AND SUPERVISION PURSUANT TO MONELL V. DEPT. OF SOCIAL SERVS., 436 U.S. 658
               (1978).
 7
               78.   The acts and failure to act described above were done under color of law and are
 8
     in violation of 42 U.S.C. § 1983.
 9
               79.   King County and Supervising/Policymaking Defendants, with deliberate
10
     indifference, failed to adequately train KCSO law enforcement officers and failed to adopt and
11
     implement policies for, among other things, dealing with citizens experiencing a mental health
12
     crisis.
13
               80.   King County and Supervising/Policymaking Defendants, with deliberate
14
     indifference, failed to adequately train KCSO law enforcement officers and failed to adopt and
15
     implement policies for, among other things, the use of de-escalation techniques, crisis
16
     intervention techniques, non-lethal tactics, and the decision-making process that should
17
     accompany the use of lethal force.
18
               81.   The failure of King County and Supervising/Policymaking Defendants to train
19
     amounts to deliberate indifference to the rights of the persons with whom KCSO law
20
     enforcement officers regularly come into contact.
21
               82.   It was highly predictable that these failures would result in constitutional
22
     violations, like those that occurred here. The death of Renee was the foreseeable consequence of
23
     King County and Supervising/Policymaking Defendants’ failure to equip its law enforcement
24
     officers with the necessary tools to handle recurring situations, such as those that involve citizens
25   COMPLAINT - 14                                                            Galanda Broadman PLLC
                                                                               8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
              Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 15 of 17


 1   in psychological and/or mental distress and those that require the use of de-escalation techniques,

 2   crisis intervention techniques, non-lethal tactics, and the appropriate decision-making process

 3   that should accompany use of lethal force.

 4          83.       The action of Defendant Deputies, which deprived Renee and her children of their

 5   constitutional rights, conformed to policy, custom, and established practice of King County

 6   and/or were ratified by Supervising/Policymaking Defendants.

 7          84.       As a direct and proximate result of the deliberate indifference of Defendants, as

 8   described above and in other respects as well, Renee died a terrible and easily preventable death.

 9   She suffered pre-death pain, anxiety, and terror, before and after being shot, and leaving behind a

10   loving family.

11   C.     THIRD CAUSE OF ACTION – ALL DEFENDANTS – UNCONSTITUTIONAL DEPRIVATION OF
            RENEE’S CHILDREN’S LIBERTY INTERESTS IN THE COMPANIONSHIP OF THEIR
12          MOTHER UNDER THE FOURTEENTH AMENDMENT’S DUE PROCESS CLAUSE

13          85.       The acts and failure to act described above were done under color of law and are

14   in violation of 42 U.S.C. § 1983.

15          86.       Deputy Defendants were subjectively aware that Renee was experiencing a

16   mental health crisis. Deputy Defendants were responding to Renee’s attempted suicide, yet

17   disregarded this affliction by failing to take reasonable measures to abate it. In fact, their actions

18   aggregated the symptoms and caused her death.

19          87.       As a direct and proximate result of the deliberate indifference of all Defendants,

20   described above, Plaintiffs T.B., R.M., and B.M. have suffered the loss of familial association

21   with Renee, in violation of her Fourteenth Amendment rights.

22          88.       Plaintiffs T.B., R.M., and B.M. have suffered, and continue to suffer, extreme

23   grief and harm due to mental and emotional distress as a result of Renee’s wrongful death.

24

25   COMPLAINT - 15                                                            Galanda Broadman PLLC
                                                                               8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
              Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 16 of 17


 1   D.      FOURTH CAUSE OF ACTION – DEFENDANT KING COUNTY – VIOLATION                            OF THE
             AMERICANS WITH DISABILITIES ACT
 2
             89.    King County discriminated against Renee by reason of her serious medical
 3
     conditions, denying her the benefits of the services programs and activities to which she was
 4
     entitled, including but not limited to the right to be free of discriminatory or disparate treatment
 5
     by virtue of her serious illnesses.
 6
             90.    King County denied Renee access to medical services that would have prevented
 7
     her death.
 8
     E.      FIFTH CAUSE OF ACTION – DEFENDANT KING COUNTY – VIOLATION                             OF THE
 9           REHABILITATION ACT

10           91.    Renee is a qualified individual with a disability under the meaning of the

11   Rehabilitation Act.

12           92.    By reason of his disability, Renee was excluded from participation in or was

13   denied the benefits of the services, programs, or activities of a public entity, specifically her

14   serious mental disability, including, inter alia, denying her a reasonable accommodation with

15   respect to her serious medical needs by refusing to provide services that could have saved her

16   life.

17           93.    As a direct and proximate result of the this unlawful conduct by King County,

18   Renee suffered grievous bodily harm and emotional distress and was deprived of his right to

19   have a reasonable accommodation of her severe disability as guaranteed under §504 of the

20   Rehabilitation Act.

21                                         III.   JURY DEMAND

22           94.            Plaintiffs hereby demand a jury.

23

24

25   COMPLAINT - 16                                                           Galanda Broadman PLLC
                                                                              8606 35th Avenue NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, WA 98115
                                                                              (206) 557-7509
                Case 2:19-cv-01599-BJR Document 1 Filed 10/07/19 Page 17 of 17


 1                                       IV.    PRAYER FOR RELIEF

 2             95.      Damages have been suffered by all Plaintiffs and to the extent any state law

 3   limitations on such damages are purposed to exist they are inconsistent with the compensatory,

 4   remedial and/or punitive purposes of 42 U.S.C. § 1983, and therefore any such alleged state law

 5   limitations must be disregarded in favor of permitting an award of the damages prayed for

 6   herein.

 7             96.      WHEREFORE, Plaintiffs request a judgment against all Defendants:

 8             (a) Fashioning an appropriate remedy and awarding general, special, and punitive

 9                   damages, including damages for pain, suffering, terror, loss of consortium, and loss

10                   of familial relations, and loss of society and companionship under Washington State

11                   law and pursuant to 42 U.S.C. §§ 1983 and 1988, in an amount to be proven at trial;

12             (b) Awarding reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988, or as

13                   otherwise available under the law;

14             (c) Declaring the defendants jointly and severally liable;

15             (d) Awarding any and all applicable interest on the judgment; and

16             (e) Awarding such other and further relief as the Court deems just and proper.

17             DATED this 7th day of October, 2019.

18                                                           GALANDA BROADMAN, PLLC
                                                             s/Gabriel S. Galanda
19                                                           Gabriel S. Galanda, WSBA #30331
                                                             s/Ryan D. Dreveskracht
20                                                           Ryan D. Dreveskracht, WSBA #42593
                                                             s/Bree R. Black Horse
21
                                                             Bree R. Black Horse, WSBA #47803
                                                             Attorneys for Plaintiffs
22
                                                             P.O. Box 15146 Seattle, WA 98115
                                                             (206) 557-7509 Fax: (206) 299-7690
23
                                                             Email: gabe@galandabroadman.com
                                                             Email: ryan@galandabroadman.com
24
                                                             Email: bree@galandabroadman.com
25   COMPLAINT - 17                                                             Galanda Broadman PLLC
                                                                                8606 35th Avenue NE, Ste. L1
                                                                                Mailing: P.O. Box 15146
                                                                                Seattle, WA 98115
                                                                                (206) 557-7509
